DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/26/2021, 04/30/2021, 08/05/2021, 04/12/2022, 05/31/2022, and 10/26/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 16 and 30 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The examiner suggests amending claim 10 to read “An extension apparatus for an artificial implanted hair element configured to be implanted in a patient's epidermis”.
Claims 17-18 are rejected based on their dependency on a rejected base claim.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "ancillary elements" in line 5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending the claim to read “ancillary hair elements”.
Claims 17-18 are rejected based on their dependency on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Bonati et al (US 2007/0067033 A1) in view of Tanaka et al (JP 2014/065981 A).

	Regarding claim 16, Bonati discloses an extension apparatus for an artificial implanted hair element in a patient's epidermis (Figure 5; paragraph 0009), the artificial implanted hair element projecting beyond the epidermis (Figure 5) and having a distal end (Figure 5, distal end annotated below), said apparatus comprising: 
a hair extension element (Figures 2 and 3, items 22 and 24) having distal portion and a proximal portion (Figure 2, distal and proximal portion annotated below), 
said distal portion comprising ancillary hair elements (Figure 3, ancillary hair elements annotated in Figure 2 below); 
and wherein said proximal portion of said hair extension element (Figure 2, item 24) is configured for being adhesively connected to the distal end of the artificial implanted hair element (paragraph 0037, lines 5-8, proximal portion 24 is adhesively connected to distal end of artificial implanted hair element 30 as seen in Figure 3).  

    PNG
    media_image1.png
    737
    684
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    604
    864
    media_image2.png
    Greyscale

	Bonati discloses ancillary hair elements as stated above, however, Bonati does not disclose further comprising bud structures, said bud structures providing points of attachment for further hair extensions if desired.  
	However, Bonati does not disclose wherein said ancillary elements comprise bud structures, said bud structures providing points of attachment for further hair extensions if desired.
	Tanaka teaches further comprising bud structures (Figure 3a, item 12) said bud structures providing points of attachment for further hair extensions if desired (Figure 3a, item 13; page 3, paragraph 9).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bonati by providing bud structures, said bud structures providing points of attachment for further hair extensions if desired as taught by Tanaka because the bud structures allow for linking artificial hair or human hair so the hair can be thickened without wearing a wig or partial wig.  In addition the increased hair cannot be easily removed (see Tanaka, page 1, Description, third paragraph).
	Regarding claim 17, as set forth supra, the combination discloses wherein said hair extension element comprises synthetic polymers (see Bonati, paragraph 0035).  .  
	Regarding claim 18, as set forth supra, the combination discloses wherein said hair extension element is a solid hair element (see Bonati, paragraph 0035).  
	Regarding claim 30, Bonati discloses a method for forming a hair extension on an artificial implanted hair element in a patient's epidermis (Figure 5; paragraph 0009), the artificial implanted hair element projecting beyond the epidermis (Figure 5) and having a distal end (Figure 5, distal end annotate above), said method comprising: 
molding a hair extension element (Figures 2 and 3, item 22; paragraph 0036, lines 1-7) having a distal portion and a proximal portion (Figure 2, distal and proximal portion annotated above) and forming ancillary hair elements (Figure 2, ancillary hair elements annotated above) on said distal portion (Figure 2); 
and adhesively connecting said proximal portion of said hair extension element to the distal end of the artificial implanted hair element (paragraph 0037, lines 5-8, proximal portion 24 is adhesively connected to distal end of artificial implanted hair element 30 as seen in Figure 3).   
	Bonati discloses the ancillary hair elements, however, Bonati does not disclose having bud structures thereon
	Tanaka teaches further comprising bud structures thereon (Figure 3a, item 12; page 3, paragraph 9).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Bonati by providing bud structures as taught by Tanaka because the bud structures allow for linking artificial hair or human hair so the hair can be thickened without wearing a wig or partial wig.  In addition the increased hair cannot be easily removed (see Tanaka, page 1, Description, third paragraph).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        /Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774